DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on October 7, 2021 have been fully considered.  The amendments are sufficient to overcome all outstanding grounds of objection and rejection which are withdrawn.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weber on November 5, 2021.
The application has been amended as follows: 
Cancel claims 12 and 13
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products and processes of making and using products are novel and nonobvious over the prior art.  The point of novelty is the specific structure of Formula (I) which includes the Markush formula with the definition of variables.  The closest reference can be considered to be, for example, Wong et al. which teaches compounds such as 
    PNG
    media_image1.png
    84
    186
    media_image1.png
    Greyscale
.  The prior art compound is different from the instant claims which require L to be a linker (vs. a bond in the prior art compound).  Neither the reference nor the state of the art teach or suggest the structural modifications that would lead the skilled artisan to a compound of Formula (I) as claimed.  Support for the methods can be found in the specification and in the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626